DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group III (claims 6-9 and 12) in the reply filed on 11/21/2022 is acknowledged.
3.	Claims 1-5 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022. 
4.	As mentioned above, the applicant’s elected Group III (claims 6-9 and 12) without traverse (see pages 7-8 of Applicants’ Remarks filed 11/21/2022).  However, the applicant at page 8 of the Remarks filed 11/21/2022 would like to provide comments regarding Shujiro Shiga Abstract of record, not by way of traversal of the restriction, but for consideration by the Office in further examination of the elected claims.  Specifically, the applicant argues that Shujiro Shiga Abstract does not teach calculation of a compounding ratio of carbon black in an unvulcanized rubber based on the dielectric constant.  Since the restriction itself is not traversed, the restriction set forth in the previous Office action mailed 09/21/2022 is maintained.  As Shujiro Shiga Abstract of record is not applied as a prior art to reject the elected claims in this present action, applicant’s comments provided in the Remarks filed 11/21/2022 are rendered moot at this time.

Specification-Abstract of Disclosure
5.	The abstract of the disclosure is objected to:
	The applicants are advised to combine the two paragraphs in the abstract of disclosure into a single paragraph. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 6: It recites, among other things, “an unvulcanizing compound agent of predetermined type” and “a vulcanizing compounding agent of predetermined type” (Emphasis added).  The specification merely repeats what is already in the claim without further explanation or definition of the claimed phrase “predetermined type” (see, for example, paragraphs [0012] and [0013] of applicant’s published application, i.e., US PG PUB 2021/0162632).  Thus, it is not clear what is included by the phrase “predetermined type” in the context of unvulcanizing compound agent and vulcanizing compound agent.
	It also recites “calculated compounding ratio is within a preset vulcanizing compounding reference range” (Emphasis added).  Since the applicant does not provide any definition or explanation for the claimed phrase “preset vulcanizing compounding reference range” on the record (see, for example, paragraphs [0012]-[0013], [0026], and [0038], of applicant’s published application, i.e., US PG PUB 2021/0162632), it is not clear what the “reference range” recited in the claim is referring to. 
	Moreover, as recited in the preamble of claim 6, it is not clear whether the production method is for preparing unvulcanized rubber material, primary rubber material which is a mixture of unvulcanized rubber, unvulcanizing compound agent and vulcanizing compounding agent, or a final rubber material. 
	Clarification by applicants in the next response will be helpful to ascertaining the scope of this claim. 
	As to Claim 7: It recites, among other things, “determining whether or not the calculated degree of dispersion of the vulcanizing agent is within a preset vulcanizing dispersion reference range” (Emphasis added).  Since the present specification does not provide any definition or explanation for the claimed phrase “preset vulcanizing dispersion reference range”, it is not clear what the “reference range” recited in the claim is referring to.
	As to Claims 9 and 12: They recite, inter alia, “calculated compounding ratio of the unvulcanizing compound agent its within a preset unvulcanizing compounded reference range” (Emphasis added).  Since the present specification does not provide any definition or explanation for the claimed phrase “preset unvulcanizing compounded reference range”, it is not clear what the “reference range” recited in the claims is referring to.
	It is noted that since claim 8 is dependent on claims 6 and 7, it is rejected along with these claims since it incorporates all the limitations of claims 6 and 7.
	Accordingly, the scope of these claims is deemed indefinite. 

7.	On this record, it is noted that there are no prior rejections for present claims 6-9 and 12 at this time.
8.	The prior art made of record, namely, Schroeder et al. (WO 2013/014270; utilizing US 2014/03666331 as its English equivalent), and not relied upon is considered pertinent to applicant's disclosure.  It is noted that Schroeder et al. (WO 2013/014270) is used for date purposes only and all paragraph numbers cited below refer to its English equivalent, namely US 2014/0366633, because Schroeder et al. (WO 2013/014270) is in German.  Specifically, Schroeder et al. disclose a method for preparing uncrosslinked rubber mixture (corresponding to the claimed unvulcanized rubber material), wherein the uncrosslinked rubber mixture involve feeding a parent mixture comprising unvulcanized rubber, plasticizers, fillers and dispersing agents (corresponding to the claimed unvulcanized compounding agent of predetermined type), and crosslinking agents (corresponding to the claimed vulcanizing compounding agent of predetermined type) into an extruder, and perform mixing to continuously produce a final rubber mixture (Paragraphs [0038]-[0050] and [0063]).  However, Schroeder et al. fail to mention the claimed steps of calculating a compounding ratio of the vulcanizing compounding agent to the final rubber material by a final calculator based on a dielectric constant of the final rubber material extruded from the extruder, and adjusting a ratio of the vulcanizing compounding agent fed to the extruder to the unvulcanized rubber such that that the calculated compounding ratio is within a preset vulcanizing compounding reference range as required by claim 6.  Thus, Schroeder et al. do not teach or would have suggested the claimed particular method. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/08/2020.